TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00062-CR


                                     Ex parte Jolando King


               FROM THE 450TH DISTRICT COURT OF TRAVIS COUNTY
      NO. D-1-DC-16-201710, THE HONORABLE BRAD URRUTIA, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Jolando King has filed a notice of appeal from an order of the trial court denying

his application for writ of habeas corpus filed pursuant to Article 11.072 of the Texas Code of

Criminal Procedure. The district court signed the order denying the application on December 12,

2017. Thus, the deadline for perfecting the appeal was January 11, 2018. See Tex. R. App. P.

26.2(a)(1). King filed his notice of appeal on January 26, 2018, fifteen days after the deadline

for perfecting the appeal. On January 30, 2018, he filed a motion for extension of time to file his

notice of appeal, but the deadline for filing that motion was January 26, 2018. See Tex. R. App.

P. 26.3.

               Absent a timely filed notice of appeal, we lack jurisdiction to dispose of this

appeal in any manner other than by dismissing it for want of jurisdiction. See Slaton v. State,

981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (per curiam); Olivo v. State, 918 S.W.2d 519, 522

(Tex. Crim. App. 1996). We are also without jurisdiction to grant a motion for extension of time

that is filed more than fifteen days after the date that the notice of appeal was due. See Olivo,
918 S.W.2d at 522, 526. Accordingly, we deny the motion for extension of time and dismiss the

appeal for want of jurisdiction.



                                          __________________________________________
                                          David Puryear, Justice

Before Justices Puryear, Pemberton, Bourland

Dismissed for Want of Jurisdiction

Filed: March 7, 2018

Do Not Publish




                                               2